                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

UNITED STATES OF AMERICA,


            Petitioner,
v.                                     Case No.   8:19-mc-8-T-33SPF

CROSS SENIOR CARE INC., LLC,

          Respondent.
_______________________________/

                              ORDER

     This cause is before the Court pursuant to the United

States of America’s Petition to Enforce Civil Investigative

Demand (Doc. # 1), which was filed on January 24, 2019.

     Pursuant to 28 U.S.C. § 636(b)(1)(B), the Court may

designate a Magistrate Judge to conduct hearings and to submit

to the Court proposed findings of fact and recommendations for

the disposition of such a matter.        For purposes of judicial

economy and in order to expedite the disposition of this

petition,   the   Court   shall   so   refer   the   aforementioned

petition.

     Accordingly, it is

     ORDERED, ADJUDGED, and DECREED:

     The United States of America’s Petition to Enforce Civil

Investigative Demand (Doc. # 1) is hereby referred to the

Honorable Sean P. Flynn, United States Magistrate Judge, for
the issuance of a report and recommendation, including any

hearings, motions, and deadlines related thereto.

     DONE and ORDERED in Chambers in Tampa, Florida, this 25th

day of January, 2019.




                             -2-
